DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amendments, for which a new reference is being used in the rejection as set forth below. Therefore, the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 1 (US Patent 6553586) in view of Liu (US Patent 5529270).
Regarding claim 1, Lin 1 teaches a portable cot comprising: first and second longitudinal support members (Figure 2; 20, left and right); and a plurality of rib members (Figure 1; 11, 12, 30), at least one rib member in the plurality of rib members comprising: a first portion (Figure 3; 121) with a upstanding region in normal use of the portable cot and a horizontal region in normal use of the portable cot, the first portion upstanding region having a distal end (Figure 3; end of 121 where 20 is marked) adapted and configured to be releasably secured to the first  independently of the first portion and the second portion between a locked position and an unlocked position, wherein in the locked position of the lock, relative movement of the first portion horizontal region and the second portion horizontal region is prevented, wherein the unlocked position of the lock, movement of the first portion horizontal region relative to the second portion horizontal region is enabled. Liu teaches a lock (Figure 4; 3) movable independently of the first portion and the second portion (Figure 5; portion 33 of the lock slides along the rail portion it is located on to engage or disengage the pin and slot 35 and 23) between a locked position (Figure 6) and an unlocked position (Figures 5 and 7), wherein in the locked position of the lock, relative movement of the first portion horizontal region and the second portion horizontal region is prevented, wherein the unlocked position of the lock, 
  Regarding claim 2, Lin 1 teaches the first portion of the rib member is operatively pivotally connected to the second portion of the rib member about a pivot connection (Figure 3; P).
   Regarding claim 3, Lin 1 teaches the pivot connection comprises a pin extending through one of the first portion horizontal region and the second portion horizontal region (Figure 3; P).
Regarding claim 4, Lin 1 does not teach the lock slidingly engages both the first portion horizontal region and the second portion horizontal region in the locked position of the lock. Liu teaches the lock slidingly engages both the first portion horizontal region and the second portion horizontal region in the locked position of the lock (Figure 5, the sliding plate at 3 and the slotted plate at 2 engage two tubes which fold toward and away from each other to abut each other, the portion of Lin 1’s tubes that abut each other are the first and second portion horizontal regions, so that is where the lock would be applied and would slide along both horizontal regions to engage one to the other). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the tubes of Lin 1 to include a sliding plate and pin on one horizontal portion, and a slot on the other horizontal portion where the two tubes abut when in the unfolded position, in order to secure the camp bed and prevent movement of one tube with respect to another.
Regarding claim 7, Lin 1 teaches the first portion horizontal region is adjacent the second portion horizontal region in the expanded position of the rib member (Figure 3; to the left and right of where 50 is marked).
  Regarding claim 8, Lin 1 teaches a pliant support member (Figure 2; 40) having a first longitudinal edge spaced apart from a second longitudinal edge across a width of the pliant support member, the first longitudinal edge being adapted and configured to be releasably secured to the first longitudinal support member, the second longitudinal edge being adapted and configured to be releasably secured to the second longitudinal support member.
  Regarding claim 9, Lin 1 teaches the pliant support member has a first sleeve (Figure 2; sleeves at 41, right side) on the first longitudinal edge, the first sleeve is adapted and configured to receive the first longitudinal support member in releasably securing the first longitudinal edge of the pliant support member to the first longitudinal support.
Regarding claim 10, Lin 1 teaches the first longitudinal edge of the pliant support member has a cut-out (Figure 2; where the center41 is marked along the longitudinal edges shows the cut out where the connection at 70 extends) in the sleeve, wherein the distal end of the upstanding region of the first portion of the rib member extends through the cut-out in releasably securing the first portion of the rib member to the first longitudinal support.
Regarding claim 11, Lin 1 teaches the pliant support member has a second sleeve on the second longitudinal edge (Figure 2; sleeves at41, left side), the second sleeve is adapted and configured to receive the second longitudinal support member in releasably securing the second longitudinal edge of the pliant support member to the second longitudinal support.
  Regarding claim 12, Lin 1 teaches the second longitudinal edge of the pliant support member has a cut-out (Figure 2; where the center41 is marked along the longitudinal edges shows the cut out where the connection at 70 extends) in the sleeve, wherein the distal end of  independently of the first portion and the second portion between a locked position and an unlocked position, wherein in the locked position of the lock, relative movement of the first portion horizontal region and the second portion horizontal region is prevented, wherein the unlocked position of the lock, movement of the first portion horizontal region relative to the second portion horizontal region about a pivot connection is enabled. Liu teaches a lock (Figure 4; 3) movable independently of the first portion and the second portion (Figure 5; portion 33 of the lock slides along the rail portion it is located on to engage or disengage the pin and slot 35 and 23) between a locked position (Figure 6) and an unlocked position (Figures 5 and 7), wherein in the locked position of the lock, relative movement of the first portion horizontal region and the second portion horizontal region is prevented, wherein the unlocked position of the lock, movement of the first portion horizontal region relative to the second portion horizontal region about a pivot connection is enabled (Figure 7; when the lock is not engaged, the tube 14 can move with respect to tube 11 about pivot 25, when applied to Lin 1 the pivot connection would be Figure 3, P). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the tubes of Lin 1 to include a sliding plate and pin on one horizontal portion, and a slot on the other horizontal portion where the two tubes abut when in the unfolded position, in order to secure the camp bed and prevent movement of one tube with respect to another. 
Regarding claim 14, Lin 1 teaches the first portion of the rib member is operatively pivotally connected to the second portion of the rib member about a pivot connection (Figure 3; P). Regarding claim 15, Lin 1 teaches the pivot connection comprises a pin extending through one of the first portion horizontal region and the second portion horizontal region (Figure 3; P).
Regarding claim 16, Lin 1 teaches the first portion horizontal region is angled away from the second portion horizontal region in the contracted position of the rib member (Figure 4; at 123 and 113).
Regarding claim 17, Lin 1 does not teach the lock is adapted and configured to slidingly engage both the first portion horizontal region and the second portion horizontal region in the locked position of the lock. Liu teaches the lock is adapted and configured to slidingly engage both the first portion horizontal region and the second portion horizontal region in the locked position of the lock (Figure 5, the sliding plate at 3 and the slotted plate at 2 engage two tubes which fold toward and away from each other to abut each other, the portion of Lin 1’s tubes that abut each other are the first and second portion horizontal regions, so that is where the lock would be applied and would slide along both horizontal regions to engage one to the other). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the tubes of Lin 1 to include a sliding plate and pin on one horizontal portion, and a slot on the other horizontal portion where the two tubes abut when in the unfolded position, in order to secure the camp bed and prevent movement of one tube with respect to another.
Regarding claim 18, Lin 1 teaches the pliant support member has a first sleeve on the first longitudinal edge, the first sleeve is adapted and configured to removably receive a first longitudinal support member (Figure 2; 41, left side).
Regarding claim 20, Lin 1 teaches the pliant support member has a second sleeve on the second longitudinal edge, the second sleeve is adapted and configured to removably receive the second longitudinal support member (Figure 2; 41, right side).
Claims 5, 6, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 1 (US Patent 6553586) in view of Liu (US Patent 5529270) further in view of Lah (US Patent 8806675).
   Regarding claim 5, Lin 1 does not teach the distal end of the upstanding region of the first portion has a clip that is adapted and configured to releasably engage the first longitudinal support member. Lah teaches the distal end of the upstanding region of the first portion has a clip that is adapted and configured to releasably engage the first longitudinal support member (Figure 3a-3c, 142). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachments of the ribs and longitudinal members of Lin 1 to be clips as in Lah in order to allow the bed to be more quickly broken down into a small volume.
  Regarding claim 6, Lin 1 does not teach the distal end of the upstanding region of the second portion has a clip that is adapted and configured to releasably engage the second longitudinal support member. Lah teaches the distal end of the upstanding region of the second portion has a clip that is adapted and configured to releasably engage the second longitudinal support member (Figure 3a-3c, 142). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachments of the ribs and longitudinal members of Lin 1 to be clips as in Lah in order to allow the bed to be more quickly broken down into a small volume.
Regarding claim 19, Lin 1 does not teach the distal end of the upstanding region of the first portion has a clip that is adapted and configured to releasably engage the first longitudinal support member. Lah teaches the distal end of the upstanding region of the first portion has a clip that is adapted and configured to releasably engage the first longitudinal support member (Figure 3a-3c, 142). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachments of the ribs and longitudinal members of Lin 1 to be clips as in Lah in order to allow the bed to be more quickly broken down into a small volume.
  Regarding claim 21, Lin 1 does not teach the distal end of the upstanding region of the second portion has a clip that is adapted and configured to releasably engage the second .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/4/2021